UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1 2) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED MARCH 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT COMMISSION FILE NUMBER: 333-132028 ENSURAPET, INC. (Small Business Issuer in its Charter) NEVADA 13-4303483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 540 West Golden Circle, Suite 304 SANTA ANA, CALIFORNIA 92705 (Address of principal executive offices) (Zip Code) Issuers Telephone Number: (877)440-7387 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None COMMON STOCK, PAR VALUE $.001 (Title of each class) Checkwhether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).YesoNox Number of shares of the issuers common stock, par value $.001, outstanding as of March31, 2008: 29,762,750 shares. EXPLANATORY NOTE: This Amendment No. 2 on Form 10-Q/A is filed for the following reason: to include the disclosures required by Item 307 of Regulation S-K. There are no changes to the original Form 10-Q other than those outlined in the above paragraph. Except as required to reflect the changes noted above, this Amendment No. 2 on Form 10-Q/A does not attempt to modify or update any other disclosures set forth in our Original Form 10-Q. Furthermore, this Amendment No. 2 on Form 10-Q/A does not purport to provide a general update or discussion of any other developments of the Company subsequent to the filing of the Original Form 10-Q. ENSURAPET, INC. AND SUBSIDIARIES TABLE OF CONTENTS TO FORM 10-Q PageNumbers Forward-Looking Statements 3 PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statement of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management Discussion & Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other information 24 Item 6. Exhibits 25 Signatures 27 Index to Exhibits 28 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains both historical and forward-looking statements. All statements, other than statements of historical fact, are or may be forward-looking statements. For example, statements concerning projections, predictions, expectations, estimates or forecasts and statements that describe our objectives, future performance, plans or goals are, or may be, forward-looking statements. These forward-looking statements reflect management’s current expectations concerning future results and events and can generally be identified by the use of expressions such as “may,” “will,” “should,” “could,” “would,” “likely,” “predict,” “potential,” “continue,” “future,” “estimate,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “foresee,” and other similar words or phrases, as well as statements in the future tense. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be different from any future results, performance and achievements expressed or implied by these statements. The following important risks and uncertainties could affect our future results, causing those results to differ materially from those expressed in our forward-looking statements: • the failure to achieve sufficient levels of usage of our public portals; • the inability to successfully deploy new or updated applications or services; • the inability to successfully sell our pet health insurance products; • the anticipated benefits from acquisitions not being fully realized or not being realized within the expected time frames; • the inability to attract and retain qualified personnel and other filings with the Securities and Exchange Commission; • general economic, business or regulatory conditions affecting the pet healthcare, information technology and Internet industries being less favorable than expected; and • the Risk Factors described in Item 1A of this Quarterly Report. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other factors, including unknown or unpredictable ones could also have material adverse effects on our future results. The forward-looking statements included in this Annual Report on Form 10-Q are made only as of the date of this Quarterly Report. We expressly disclaim any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) Consolidated Balance Sheet March 31, 2008 and December 31, 2007 ASSETS Unaudited March 31, 2008 Audited December 31, 2007 Current Assets Cash and cash equivalents $ 23,565 $ 15,757 Commissions receivable 751 751 Prepaid expenses — — Total Current Assets 24,316 16,508 Fixed Assets Property and equipment - net 37,391 43,957 Other Assets Software 91,660 122,214 Trademarks 25,576 25,576 Vet MD data base 105,000 105,000 Goodwill — — Insurance Agency Licenses — — 222,236 252,790 Total Assets $ 283,943 $ 313,255 See accompanying notes to financial statements 4 EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) Consolidated Balance Sheet March 31, 2008 and December 31, 2007 LIABILITIES AND STOCKHOLDERS’ EQUITY Unaudited March 31, 2008 Audited December 31, 2007 Current Liabilities Accounts payable $ 167,145 $ 132,765 Accounts payable - in dispute 1,201,880 1,201,880 Line of Credit 45,233 48,001 Note payable — — Accrued interest — — Accrued wages 24,573 24,573 Shareholder advances 324,503 334,737 Loan extension fee payable — — Current portion of long-term debt 1,263,875 1,263,875 Total Current Liabilities 3,027,209 3,005,831 Long-term Debt Note payable 1,000,000 1,000,000 Stockholders’ Equity Stock subscriptions receivable (4,778,962 ) — Preferred stock 100 12,810 Common stock 29,762 3,112 Additional paid in capital 13,113,280 8,223,220 Deficit accumulated during the development stage (12,107,446 ) (11,931,718 ) Total Stockholders’ Equity (3,743,266 ) (3,692,576 ) Total Liabilities and Stockholders’ Equity $ 283,943 $ 313,255 See accompanying notes to financial statements 5 EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) Consolidated Statements of Income For the Quarter Ending March 31, 2008 and the Year ending December 31, 2007 and From July 20, 2005 (Inception) through March 31, 2008 Unaudited 2008 Audited2007 SinceInception Revenues $ 20,876 $ 47,848 $ 72,743 Marketing expenses 3,834 160,862 462,332 General and administrative expenses 192,770 6,116,355 11,156,176 Income (loss) before taxes (175,728 ) (6,229,369 ) (11,545,765 ) Other Income/Expense Abandonment loss — 561,680 561,680 Provision for taxes — — — NET INCOME (LOSS) $ (175,728 ) $ (6,791,049 ) $ (12,107,445 ) Earnings Per Share Basic $ (0.03 ) $ (3,747.82 ) Average Shares Outstanding 6,437,750 1,812 See accompanying notes to financial statements 6 EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) Consolidated Statements of Cash Flow For the Quarter Ending March 31, 2008 and the Year ending December 31, 2007 and From July 20, 2005 (Inception) through March 31, 2008 Unaudited2008 Audited2007 SinceInception Cash Flows From/For Operating Activities Net Income (Loss) $ (175,728 ) $ (6,791,049 ) $ (12,107,445 ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities Depreciation 6,566 95,329 113,719 Amortization 30,554 338,220 590,962 Stock issued for services 4,000 1,740,500 2,096,338 Interest accrual — 2,506,518 2,506,518 Abandonment loss — 561,680 561,680 Increase in Commissions receivable — 274 (751 ) Increase in Prepaid Expenses — 496,666 — (Decrease) Increase in Accounts payable 34,380 755,989 1,369,023 Increase in Accrued interest — (58,333 ) 23,014 Increase in Accrued wages — 24,573 24,573 Increase in Loan extension fee payable — (500,000 ) — Net Cash Used in Operation Activities (100,228 ) (829,633 ) (4,822,369 ) Cash Flows For Investing Activities Purchase of Fixed assets — (10,000 ) (150,610 ) Software costs — — (660,122 ) Trademarks — — (22,390 ) Investment Animal ID — — (250,000 ) Vet MD data base — — (105,000 ) Net Cash Used in Investing Activities — (10,000 ) (1,188,122 ) Cash Flows From Financing Activities Proceeds from Line of credit (2,768 ) (1,172 ) 45,233 Proceeds from Shareholder advances (10,234 ) (334,737 ) (344,971 ) Payments on Long term debt — (11,225 ) (11,225 ) Proceeds from Notes Payable — 50,000 4,281,986 Proceeds from Stock subscriptions 121,038 430,477 551,515 Sale of Capital Stock — 615,000 1,511,518 Net Cash From Financing Activities 108,036 748,343 6,034,056 Net Increase (Decrease) in Cash and Cash Equivalents 7,808 (91,290 ) 23,565 Cash and Cash Equivalents - Beginning 15,757 107,047 — Cash and Cash Equivalents - Ending $ 23,565 $ 15,757 23,565 See accompanying notes to financial statements 7 EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) Consolidated Statements of Stockholders’ Equity For the Period From July 20, 2005 (Inception) through March 31, 2008 Preferred Shares Stock Amount Common Shares Stock Amount AdditionalPaid inCapital Stock Subscriptions Receivable Deficit Accumulated During the Development Stage Total Stockholders’Equity Balance July 20, 2005 — $ — — $ — $ — $ — $ — $ — Sale of shares 437,650 438 100,000 100 122,005 — — 122,543 Stock issued for equipment 62,500 62 — 438 — — 500 Shares issued for services 3,000,000 3,000 — — 83,937 — — 86,937 Shares issued for software 750,000 750 — 21,750 — — 22,500 Shares issued for Debt 1,200,000 1,200 — — (1,200 ) — — — Net loss — (1,078,449 ) (1,078,449 ) Balance December 31, 2005 5,450,150 5,450 100,000 100 226,930 — (1,078,449 ) (845,969 ) Shares converted to common (320,000 ) (320 ) 1,500,000 1,500 (1,180 ) — — — Shares issued for Debt 600,000 600 — — (600 ) — — — Shares issued for services 1,005,000 1,005 25,000 25 263,870 — — 264,900 Shares issued for Debt conversion 50,000 50 1,723,230 1,723 722,627 — — 724,400 Shares issued for Investment in Animal ID 205,500 206 249,000 249 164,545 — — 165,000 Shares sold — — 95,150 95 49,480 — — 49,575 Net Loss — (4,062,219 ) (4,062,219 ) Balance December 31, 2006 6,990,650 6,991 3,692,380 3,692 1,425,672 — (5,140,668 ) (3,704,313 ) Shares for services — — 1,000,000 1,000 749,000 — — 750,000 Sale of shares — — 15,800,000 15,800 15,599,200 (15,000,000 ) — 615,000 Net loss — (1,357,038 ) (1,357,038 ) Balance March 31, 2007 6,990,650 6,991 20,492,380 20,492 17,773,872 (15,000,000 ) (6,497,706 ) (3,696,351 ) Preferred shares converted (1,800,000 ) (1,800 ) 9,000,000 9,000 (7,200 ) — — — Funds received from stock subscriptions — 128,300 — 128,300 Shares issued for services 7,017,000 7,017 900,000 900 866,583 — — 874,500 Shares issued for debt — — 16,810 17 16,793 — — 16,810 Sale of shares — — 100,000,000 100,000 100,400,000 (100,500,000 ) — — Net loss — (2,886,948 ) (2,886,948 ) Balance June 30, 2007 12,207,650 12,208 130,409,190 130,409 119,050,048 (115,371,700 ) (9,384,654 ) (5,563,689 ) Conversion of Preferred shares and reverse stock split (12,107,650 ) (12,108 ) (65,208,932 ) (65,209 ) 77,317 — — — Funds received from stock subscriptions — 132,177 — 132,177 8 Net loss — (888,935 ) (888,935 ) Balance September 30, 2007 100,000 100 65,200,258 65,200 119,127,365 (115,239,523 ) (10,273,589 ) (6,320,447 ) Redemption of Common to Preferred E 12,450,000 12,450 (12,450,000 ) (12,450 ) — Funds received from stock — subscriptions — 170,000 — 170,000 Cancellation of subscriptions receivable — (115,069,523 ) 115,069,523 — — Stock for services 260,000 260 60,000,000 60,000 55,740 — — 116,000 To record 1000 to 1 reverse split — — (112,637,508 ) (112,638 ) 112,638 — — — Shares issued for debt — — 3,000,000 3,000 3,997,000 — — 4,000,000 Net Loss — (1,658,129 ) (1,658,129 ) Balance December 31, 2007 12,810,000 12,810 3,112,750 3,112 8,223,220 — (11,931,718 ) (3,692,576 ) Conversion of Preferred E to Common (12,450,000 ) (12,450 ) 12,450,000 12,450 — Conversion of Preferred F to Common (200,000 ) (200 ) 10,000,000 10,000 (9,800 ) — — — Stock for services — — 2,000,000 2,000 2,000 — — 4,000 Retirement of Preferred F (60,000 ) (60 ) — — 60 — — — Sale of shares — — 2,200,000 2,200 4,897,800 (4,778,962 ) — 121,038 100,000 $ 100 29,762,750 $ 29,762 $ 13,113,280 $ (4,778,962 ) $ (11,931,718 ) $ (3,567,538 ) See accompanying notes to financial statements 9 EnsurApet, Inc. and Subsidiary (formerly Vsurance, Inc. and Subsidiary) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage
